FILED
                             NOT FOR PUBLICATION                                MAR 25 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 BRIJMATI SINGH,                                   No. 07-73026

               Petitioner,                         Agency No. A072-400-174

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                                          **
                             Submitted March 16, 2010

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Brijmati Singh, a native and citizen of Fiji, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NV/Research
discretion the denial of a motion to reopen, see Iturribarria v. INS, 321 F.3d 889,

894 (9th Cir. 2003), and we deny the petition for review.

       We reject Singh’s contention that the BIA erred by failing to weigh the

appropriate evidence in considering her motion to reopen. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed nearly ten years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed

country conditions in Fiji to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty v. Ashcroft, 381 F.3d
942, 945 (9th Cir. 2004) (“The critical question is … whether circumstances have

changed sufficiently that a petitioner who previously did not have a legitimate

claim for asylum now has a well-founded fear of future persecution.”).

       To the extent Singh challenges the BIA’s September 5, 1996 order denying

asylum and withholding of removal, we decline to consider the contentions

because they have already been considered and rejected by this court in Singh v.

INS, 134 F.3d 962 (9th Cir. 1998). See Merritt v. Mackey, 932 F.2d 1317, 1320

(9th Cir. 1991) (explaining that under the ‘law of the case doctrine,’ one panel of




NV/Research                                2                                     07-73026
an appellate court will not reconsider questions which another panel has decided on

a prior appeal in the same case).

       Finally, Singh does not challenge the BIA’s denial of humanitarian asylum

or her motion to reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996).

       PETITION FOR REVIEW DENIED.




NV/Research                              3                                  07-73026